DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the recitation “an internal and external surface” is unclear as FIG. 4 
appears to illustrate a rail ring 405 which only includes an “interior” and “exterior” surface.   No structural features appear to be situated “internally” within the rail ring 405; however, rail ring 405 does appear to traverse along an “interior” surface of rail ring 405.   Appropriate correction is required.   
	With regard to claim 1, the recitation of “sheets of laser light” is unclear with regard to the term “sheets”, it is instead believed that the Applicant intended the term “beam” or some other appropriate term to define the laser light.   Appropriate correction is required.   
With regard to claim 1, the recitation “internal surface of the rail ring” is assumed to refer to the “interior” surface of the rail ring.   Appropriate correction is required.   
With regard to claim 1, the recitation “primary and a secondary motor mechanism” is confusing as from FIG. 1 it appears that each laser source has a motor, and accordingly, it appears that a first laser source includes a first motor mechanism while a second laser source includes a second motor mechanism.   Appropriate correction is required.   
Allowable Subject Matter
Claims 1-8 would be allowable assuming the above definiteness rejections were overcome.
The closest prior art is discussed hereafter:
Ahlgren (US 4,164,591):
Ahlgren teaches a method of heating a food article which includes a chamber 35 which includes 
therein a heater 21, a motor 41, and a trackway 36 which is rotatable about an axis via a drive reel 37.   However, Ahlgren does not teach that the claimed rail ring in a vertically fixed manner around the food placement surface with two food preparation laser devices operable via respective motors along the rail ring in addition to the claimed plurality of sensor mechanism which include a weight sensor, 3D scanning sensor, and a thermal imagining sensor.   
Fernandez (US 20100270282):
Fernandez teaches an electric oven with an adjustable heating element in which a heating 
element 190 within an oven compartment (FIG. 1) is movable towards and away from a food heating rack 150 via an adjustable knob 200 which is coupled to a revolving shaft 400 which is activated via the adjustable knob.  However, Fernandez does not teach that the claimed rail ring in a vertically fixed manner around the food placement surface with two food preparation laser devices operable via respective motors along the rail ring in addition to the claimed plurality of sensor mechanism which include a weight sensor, 3D scanning sensor, and a thermal imagining sensor.   
Oleynik (US 9,815,191):
Oleynik teaches a method and system for food preparation in a robotic cooking kitchen.  The 
system includes various multi-modal sensors capable of performing the claimed sensing functions.  However, Oleynik does not teach that the claimed rail ring in a vertically fixed manner around the food placement surface with two food preparation laser devices operable via respective motors along the rail ring in addition to the claimed plurality of sensor mechanism which include a weight sensor, 3D scanning sensor, and a thermal imagining sensor.   



Request for Examiner Interview
To help expedite the processing of the instant patent application, the Examiner is amendable to conducting an Examiner Interview in the interest of compact prosecution.   
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761